Case 2:21-cv-00803-DMG-PD Document 10 Filed 02/05/21 Page 1 of 2 Page ID #:43




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 21-803-DMG (PDx)                                      Date    February 5, 2021

 Title Kevin Cox v. Commerce Petro Fuel, LLC                                          Page    1 of 2


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
             JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS

       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. sections 12010-
12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”),
Cal. Civ. Code sections 51-53. It appears that the Court has supplemental jurisdiction over the
Unruh Act claim, California’s Disabled Persons Act claim, Cal. Civ. Code section 54, California
Health and Safety Code section 19955, and the negligence claim. See 28 U.S.C. section 1367(a).

        The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534
(1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

         In 2012, California adopted a heightened pleading standard for lawsuits brought under the
Unruh Act to combat the influx of baseless claims and vexatious litigation in the disability access
litigation sphere. Cal. Civ. Code § 55.52(a)(1). The stricter pleading standard requires a plaintiff
bringing construction-access claims to file a verified complaint alleging specific facts concerning
the plaintiff’s claim, including the specific barriers encountered or how the plaintiff was deterred
and each date on which the plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc.
Code § 425.50(a). California also imposed a “high-frequency litigant fee” in 2015 in response to
the “special and unique circumstances” presented by certain plaintiffs and law firms filing an
outsized number of Unruh Act lawsuits. Cal. Gov’t Code § 70616.5.

       In recognition of California’s efforts to reduce the abuse of California’s disability access
laws, district courts within the state have determined that the interests of fairness and comity,

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:21-cv-00803-DMG-PD Document 10 Filed 02/05/21 Page 2 of 2 Page ID #:44




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 21-803-DMG (PDx)                                      Date    February 5, 2021

 Title Kevin Cox v. Commerce Petro Fuel, LLC                                          Page    2 of 2


counsel against exercising supplemental jurisdiction over construction-access claims brought
under the Unruh Act. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
2017) (“[T]he Court finds it would be improper to allow Plaintiff [a high frequency litigant] to use
federal court as an end-around to California’s pleading requirements. Therefore, as a matter of
comity, and in deference to California’s substantial interest in discouraging unverified disability
discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
claim.”).

        In light of the foregoing, the Court orders Plaintiff to show cause in writing why the Court
should exercise supplemental jurisdiction over the Unruh Act claim and other state law claims. See
28 U.S.C. § 1367(c). In responding to this Order to Show Cause, Plaintiff shall identify the amount
of statutory damages Plaintiff seeks to recover. Plaintiff and his counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury, providing
all facts necessary for the Court to determine if they satisfy the definition of a “high-frequency
litigant” as provided by California Civil Procedure Code sections 425.55(b)(1) & (2).

         Plaintiff shall file a Response to this Order to Show Cause by February 15, 2021.
Failure to timely or adequately respond to this Order to Show Cause may, without further warning,
result in the Court declining to exercise supplemental jurisdiction over the Unruh Act, California’s
Disabled Persons Act, California Health and Safety Code, and negligence claims, and the dismissal
of any such claims pursuant to 28 U.S.C. section 1367(c).

IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
